Citation Nr: 0639767	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1941 to October 1942, and in the Recognized 
Guerillas and Regular Philippine Army from May 1945 through 
May 1946.

This matter is before the Board of Veterans' Appeals (Board), 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) established significant new requirements with respect 
to the content of the duty to assist notice, which must be 
provided to a veteran who is petitioning to reopen a claim, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court held that the VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  In addition, the Court held that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a claim for 
service connection may be affected by the evidence that was 
of record at the time that the prior claim was finally 
denied.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The notice letter which was provided in this case does not 
meet these requirements.  In particular, the letter did not 
specify that the prior claim for service connection was 
denied on the bases that the evidence relating the veteran's 
death to a service-connected disability regarding was found 
insufficient in the previous decision denying the underlying 
compensation claim.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should send a revised duty to 
assist notice informing the appellant of 
the information and evidence necessary to 
establish service connection for cause of 
death, the information and evidence 
necessary to establish new and material 
evidence, and the information and 
evidence that would be necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  Specifically, the letter must 
inform the appellant that the claim was 
previously denied based on a lack of 
competent medical evidence relating the 
veteran's death to service.  The letter 
should also include notice of what 
evidence, if any, the claimant is 
expected to obtain and submit, and what 
evidence will be retrieved by VA, as well 
as notice that the veteran should provide 
any evidence in his possession that 
pertains to the claim.  See Quartiuccio 
v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

2.	The veteran should then be afforded an 
opportunity to submit a response.  
Thereafter, the AMC should undertake any 
appropriate development of the evidence.  
If any additional evidence is obtained, 
the AMC should readjudicate the 
veteran's current claim on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).

_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

